Exhibit 10.5

CLOSING TABLE COPY

Loan No. ML RX0583-T2

SECOND SUPPLEMENT
TO THE MASTER LOAN AGREEMENT

          This SECOND SUPPLEMENT TO THE MASTER LOAN AGREEMENT (as the same may
be amended, modified, supplemented, extended or restated from time to time, this
“Second Supplement”), is entered into as of January 4, 2008, between COBANK, ACB
(“CoBank”) and NEW ULM TELECOM, INC. (the “Borrower”), and supplements that
certain Master Loan Agreement, dated as of even date herewith, between CoBank
and the Borrower (as the same may be amended, modified, supplemented, extended
or restated from time to time, the “MLA”). Capitalized terms used and not
otherwise defined in this Second Supplement shall have the meanings assigned to
them in the MLA.

          SECTION 1. Revolving Loan Commitment. On the terms and conditions set
forth in the MLA and this Second Supplement, CoBank agrees to make one or more
advances (collectively, the “Loan”) to the Borrower during the Availability
Period (as hereinafter defined in Section 3 of this Second Supplement) in an
aggregate principal amount outstanding at any one time not to exceed $10,000,000
(the “Commitment”). The Commitment shall be reduced from time to time as
provided in Section 6 and Section 7 hereof and shall expire at 12:00 noon
Central time on the Business Day immediately preceding December 31, 2014, or
such later date as CoBank in its sole discretion shall provide in writing (the
“Maturity Date”). Under the Commitment, amounts borrowed and later repaid may be
reborrowed.

          SECTION 2. Purpose. The proceeds of the Loan shall be used by the
Borrower (i) to make an equity investment in Hutchinson Acquisition Corporation
(“Hutchinson”) to be used for the acquisition of Hutchinson Telephone Company
(the “Acquisition”), (ii) for capital expenditures and general corporate
purposes of the Borrower and its wholly-owned Subsidiaries, and (iii) to pay
fees and expenses associated with the Loan. The Borrower agrees that the
proceeds of the Loan shall be used only for the purposes set forth in this
Section 2.

          SECTION 3. Availability. Subject to Sections 2 and 6 of the MLA and
Section 9 of this Second Supplement, during the period commencing on the date on
which all conditions precedent to the initial advance under the Loan are
satisfied (the “Closing Date”) and ending on the Business Day immediately
preceding the Maturity Date (the “Availability Period”), advances under the Loan
will be made as provided in the MLA; provided, however, that the Closing Date
shall occur no later than January 4, 2008.

          SECTION 4. Interest.

          (A) Rate Options; Etc. The unpaid principal balance of the Loan shall
accrue, and the Borrower agrees to pay interest at the rate or rates determined
or selected by the Borrower in accordance with this Subsection 4(A).


--------------------------------------------------------------------------------


Second Supplement to the Master Loan Agreement/New Ulm Telecom, Inc.
Loan No. RX0583-T2

 

 

 

          (1) 7-Day LIBOR Index Rate (Variable Rate Option). As to any portion
of the unpaid principal balance of the Loan selected by the Borrower (any such
portion, and any portion selected pursuant to Subsection 4(A)(2) or 4(A)(3) of
this Second Supplement, is hereinafter referred to as a “Portion” of the Loan),
interest shall accrue pursuant to this variable rate option at a rate (rounded
upward to the nearest 1/100th and adjusted for reserves required on Eurocurrency
Liabilities (as hereinafter defined in this Subsection 4(A)(1)) for banks
subject to FRB Regulation D (as hereinafter defined in this Subsection 4(A)(1))
or required by any other federal law or regulation) per annum (the “Variable
Rate”) equal at all times to the annual rate quoted by the British Bankers
Association (the “BBA”) at 11:00 a.m. London time for the offering of seven-day
U.S. dollar deposits, as published by Bloomberg or another major information
vendor listed on BBA’s official website on the first U.S. Banking Day (as
hereinafter defined in this Subsection 4(A)(1)) in each week with such rate to
change weekly on such day plus a margin (the “LIBOR Margin”) equal to the
percentage determined from time to time in accordance with Subsection 4(B) of
this Second Supplement. The rate shall be reset automatically, without the
necessity of notice being provided to the Borrower or any other party, on the
first U.S. Banking Day of each succeeding week, and each change in the rate
shall be applicable to all balances subject to this option. Information about
the then-current rate shall be made available upon telephonic request. “U.S.
Banking Day” means a day on which CoBank is open for business and banks are open
for business in New York, New York. “Eurocurrency Liabilities” has the meaning
as set forth in FRB Regulation D. “FRB Regulation D” means Regulation D as
promulgated by the Board of Governors of the Federal Reserve System, 12 CFR Part
204, as amended from time to time.

 

 

 

          (2) LIBOR Option. As to any Portion or Portions of the Loan selected
by the Borrower, interest will accrue pursuant to this LIBOR option at a fixed
rate per annum equal to LIBOR (as hereinafter defined in this Subsection
4(A)(2)) plus the LIBOR Margin. Under this option: (i) rates may be fixed for
Interest Periods (as hereinafter defined in this Subsection 4(A)(2)) of one,
two, three, six, nine or 12 months, as selected by the Borrower; (ii) amounts
fixed shall be in increments of $100,000 or multiples thereof; and (iii) rates
may only be fixed on a Banking Day (as hereinafter defined in this Subsection
4(A)(2)) on three Banking Days’ prior written notice. “LIBOR” means the rate
(rounded upward to the nearest sixteenth and adjusted for reserves required on
Eurocurrency Liabilities for banks subject to FRB Regulation D or required by
any other federal law or regulation) quoted by BBA at 11:00 a.m. London time two
Banking Days before the commencement of the Interest Period for the offering of
U.S. dollar deposits in the London interbank market for the Interest Period
designated by Borrower, as published by Bloomberg or another major information
vendor listed on BBA’s official website.

2


--------------------------------------------------------------------------------


Second Supplement to the Master Loan Agreement/New Ulm Telecom, Inc.
Loan No. RX0583-T2

 

 

 

“Banking Day” shall mean a day on which CoBank is open for business, dealings in
U.S. dollar deposits are being carried out in the London interbank market, and
banks are open for business in New York City and London, England. “Interest
Period” shall mean the time period chosen by the Borrower during which the
chosen fixed rate is to apply to a Portion of the Loan, which period commences
on the day a rate fixed under Subsection 4(A)(2) or 4(A)(3) of this Second
Supplement becomes effective. The Interest Period for Portions accruing interest
at the LIBOR option shall end on the day in the next calendar month or in the
month that is two, three, six, nine or 12 months thereafter which corresponds
numerically with the day the Interest Period commences; provided, however, that:
(a) in the event such ending day is not a Banking Day, such period shall be
extended to the next Banking Day unless such next Banking Day falls in the next
calendar month, in which case it shall end on the preceding Banking Day; and (b)
if there is no numerically corresponding day in the month, then such period
shall end on the last Banking Day in the relevant month. No Interest Period
shall extend beyond the Maturity Date (as defined in Section 6 of this Second
Supplement).

 

 

 

          Upon the occurrence and during the continuance of any Event of
Default, as the Interest Periods for Portions of the Loan accruing interest at a
LIBOR option expire, at CoBank’s option, such Portions of the Loan shall be
converted to the Variable Rate option, and the LIBOR option will not be
available to the Borrower until any such Events of Default have been waived.

 

 

 

          (3) Quoted Fixed Rate Option. As to any Portion or Portions of the
Loan selected by the Borrower, interest shall accrue pursuant to this quoted
rate option at a fixed annual interest rate (the “Quoted Rate”) to be quoted by
CoBank in its sole and absolute discretion in each instance. Under this option,
the interest rate on such Portion or Portions of the Loan may be fixed for such
Interest Periods as may be agreeable to CoBank in its sole and absolute
discretion in each instance; provided, however, that (i) such Interest Period
shall not extend beyond the Maturity Date and such Interest Period may only
expire on a Business Day, (ii) the minimum fixed period shall be one year, and
(iii) amounts fixed shall be in increments of $100,000 or multiples thereof.

 

 

 

          Upon the occurrence and during the continuance of any Event of
Default, as the Interest Periods for Portions of the Loan accruing interest at
the Quoted Rate option expire, such Portions of the Loan shall be converted to
the Variable Rate option, and the Quoted Rate option will not be available to
the Borrower until any such Events of Default have been waived.

 

 

 

          (4) Rate Combinations. Notwithstanding the foregoing, at any one time
there may be no more than an aggregate of five Portions of the Loan and any loan
under

3


--------------------------------------------------------------------------------


Second Supplement to the Master Loan Agreement/New Ulm Telecom, Inc.
Loan No. RX0583-T2

 

 

 

any other Supplement to the MLA accruing interest pursuant to the LIBOR option
and no more than an aggregate of five Portions of the Loan and any loan under
any other Supplement to the MLA accruing interest pursuant to the Quoted Rate
option.

 

 

 

          (5) Selection and Changes of Rates. The Borrower shall select the rate
option or options applicable to the Loan at the time it requests the Loan.
Thereafter, with respect to Portions of the Loan accruing interest at the
Variable Rate, the Borrower may, on any Business Day, subject to Subsections
4(A)(2), 4(A)(3) and 4(A)(4) of this Second Supplement, elect to have one of the
fixed rate options apply to such Portion. In addition, with respect to any
Portion of the Loan accruing interest pursuant to a fixed rate option, the
Borrower may, subject to Subsections 4(A)(2), 4(A)(3) and 4(A)(4), on the last
day of the Interest Period for such Portion, elect to fix the interest rate
accruing on such Portion for another Interest Period pursuant to one of the
fixed rate options. From time to time the Borrower may elect, on a Business Day
prior to the expiration of the Interest Period for any Portion of the Loan
accruing interest pursuant to a fixed rate option, and upon payment of the
applicable Surcharge (as defined in, and calculated pursuant to, Section 6
hereof) to convert all, but not part, of such Portion of the Loan so that it
accrues interest at the Variable Rate or a combination of the Variable Rate and
a fixed rate option, for a new Interest Period or Interest Periods selected in
accordance with Subsections 4(A)(2), 4(A)(3) and 4(A)(4) of this Second
Supplement. Except for the initial selection, all interest rate selections
provided for herein shall be made by telephonic or written request of an
authorized employee of the Borrower by 12:00 noon, Central time, on the relevant
day. In taking actions upon telephonic requests, CoBank shall be entitled to
rely on (and shall incur no liability to the Borrower in acting upon) any
request made by a person identifying himself or herself as one of the persons
authorized by the Borrower to request the Loan or select interest rates
hereunder so long as any funds advanced are wired to an account previously
designated by the Borrower. Notwithstanding the foregoing, rates may not be
fixed in such a manner as to cause the Borrower to have to break any fixed rate
balance in order to pay any installment of principal.

 

 

 

          (6) Accrual of Interest. Interest shall accrue pursuant to the fixed
rate options from and including the first day of the applicable Interest Period
to but excluding the last day of the Interest Period. If the Borrower elects to
refix the interest rate on any Portion of the Loan accruing interest pursuant to
one of the fixed rate options pursuant to Subsection 4(A)(5) of this Second
Supplement, the first day of the new Interest Period shall be the last day of
the preceding Interest Period. In the absence of any such election, interest
shall accrue on such Portion at the Variable Rate from and including the last
day of such Interest Period. If the Borrower elects to convert from a fixed rate
option to the Variable Rate option pursuant to Subsection 4(A)(5) upon payment
of the applicable Surcharge as provided in Section 6, interest at the applicable
fixed rate shall accrue

4


--------------------------------------------------------------------------------


Second Supplement to the Master Loan Agreement/New Ulm Telecom, Inc.
Loan No. RX0583-T2

 

 

 

through the day before such conversion and either (i) the first day of any new
Interest Period shall be the date of such conversion, or (ii) interest at the
Variable Rate shall accrue on the Portion of the Loan so converted from and
including the date of conversion.

 

 

 

          (7) Interest Rate Protection. Commencing within 120 days of the
Closing Date, the Borrower will, or will have caused Hutchinson (or its
successors and assigns) to, have entered into or obtained, and Borrower will, or
will cause Hutchinson (or its successors and assigns) to, maintain in full force
and effect, (i) Interest Rate Agreements (as defined in Section 3 of the MLA) in
form and substance reasonably satisfactory to CoBank on Portions of the Loans
under this Second Supplement, and (ii) Portions of the Loan accruing interest
pursuant to the Quoted Rate option, the effect of which shall be to fix interest
rates payable by the Borrower or Hutchinson (or its successors and assigns) in
the aggregate as to $20,000,000, the term of which Interest Rate Agreements or
Interest Periods under the Quoted Rate option shall have a weighted average life
of 3 years (determined using the initial term of such Interest Rate Agreements
and Interest Periods under the Quoted Rate option). The Borrower will deliver to
CoBank, promptly upon receipt thereof, copies of such Interest Rate Agreements
(and any supplements or amendments thereto), and promptly upon request therefor,
any other information reasonably requested by CoBank to evidence its compliance
with the provisions of this Subsection 4(A)(7).

          (B) Margins. Initially, and continuing through the day immediately
preceding the first Adjustment Date (as hereinafter defined in this Subsection
4(B)) occurring on or after March 31, 2008 on which the Borrower demonstrates
that a change in the LIBOR Margin is warranted and requests such change, the
applicable LIBOR Margin shall be 2.50%. Commencing on such Adjustment Date, the
LIBOR Margin shall be determined based on the consolidated Total Leverage Ratio
of the Borrower, determined in accordance with Subsection 8(I)(1) of the MLA, on
the last day of each fiscal quarter of the Borrower, as set forth in the
following table:

5


--------------------------------------------------------------------------------


Second Supplement to the Master Loan Agreement/New Ulm Telecom, Inc.
Loan No. RX0583-T2

 

 

 

Consolidated Total Leverage Ratio

 

LIBOR Margin

 

 

 

 

 

 

Greater than or equal to 4.00:1.00

 

2.50%

 

 

 

Less than 4.00:1.00 and greater than or equal to 3.50:1.00

 

2.25%

 

 

 

Less than 3.50:1.00 and greater than or equal to 3.00:1.00

 

2.00%

 

 

 

Less than 3.00:1.00 and greater than or equal to 2.50:1.00

 

1.75%

 

 

 

Less than 2.50:1.00

 

1.50%

The LIBOR Margin shall be (i) increased, if warranted, beginning on the date
which is the fifth Business Day following CoBank’s receipt of the financial
statements required pursuant to Subsections 8(H)(1) and 8(H)(2) of the MLA, and
the compliance certificate required pursuant to Subsection 8(H)(9) of the MLA
and (ii) decreased, if warranted, beginning on the date which is the fifth
Business Day following CoBank’s receipt of such financial statements and
compliance certificate and the Borrower’s written request to decrease such
margin (each such date described in (i) and (ii), an “Adjustment Date”). In the
event that CoBank shall not receive when due such financial statements and
compliance certificate, then from such due date and until the fifth Business Day
following CoBank’s receipt of such overdue financial statements and compliance
certificate (and in the event a decrease in the applicable margin is then
warranted, receipt of the Borrower’s written request to decrease such margin),
or upon the occurrence of any Event of Default, then at the option of CoBank the
LIBOR Margin shall be 2.50%.

          (C) Payment and Calculation. The Borrower shall pay interest on the
Loan monthly in arrears on the 20th day (or such other day as CoBank shall elect
in writing) of each month, upon any prepayment of a fixed rate Portion (whether
due to acceleration or otherwise) and on the Maturity Date; provided, however,
at the election of CoBank with respect to the Portions accruing interest under
the LIBOR option, rather than on a monthly basis interest shall be payable at
the maturity of an Interest Period, or, if such Interest Period exceeds three
months, in arrears on each three-month anniversary of the beginning date of such
Interest Period and at the maturity of such Portion and upon any prepayment
(whether due to acceleration or otherwise). Interest shall be calculated on the
actual number of days the Loan, or any part thereof, is outstanding on the basis
of a year consisting of 360 days. In calculating accrued interest, the date the
Loan is made shall be included and the date any principal amount of the Loan is
repaid or prepaid shall be excluded as to such amount. If any date for the
payment of

6


--------------------------------------------------------------------------------


Second Supplement to the Master Loan Agreement/New Ulm Telecom, Inc.
Loan No. RX0583-T2

interest is not a Business Day, then the interest payment then due shall be paid
on the next Business Day.

          SECTION 5. Commitment Fee. In consideration of the Commitment, the
Borrower shall pay to CoBank a commitment fee on the average daily unused
portion of the Commitment at a rate of 0.25% per annum (calculated on the basis
of the actual number of days elapsed and a year consisting of 360 days), payable
quarterly in arrears on the 20th day of the month following such quarter end and
upon the Maturity Date. Such fee shall be payable for each quarter (or portion
thereof) occurring during the original or any extended term of the Commitment.

          SECTION 6. Repayment, Prepayment and Surcharge. The Borrower may, (i)
on any Business Day, prepay in full or in part any Portion of the Loan accruing
interest at the Variable Rate option, and (ii) on three Business Days’ prior,
irrevocable written notice, prepay in full or in part any Portion of the Loan
accruing interest pursuant to a fixed rate option. Notwithstanding the
foregoing, the Borrower’s right to prepay any amount accruing interest pursuant
to a fixed rate option shall be conditioned upon the payment of a prepayment
Surcharge as defined and calculated below. For purposes of calculating the
Surcharge provided for in this Section 6, early conversion of a Portion of the
Loan accruing interest pursuant to a fixed rate option so that it accrues
interest at a different rate pursuant to Subsection 4(A)(5) shall be deemed a
prepayment in full of that Portion of the Loan. Upon any such early conversion,
any repayment required hereunder or under the MLA, any prepayment of any Portion
of the Loan accruing interest pursuant to a fixed rate option, and as a
condition to any voluntary prepayment (whether such conversion, repayment,
prepayment or payment is made voluntarily, as a result of an acceleration, or
otherwise), the Borrower shall pay to CoBank, on the date of such repayment,
prepayment, payment or early conversion, a surcharge (“Surcharge”) in an amount
equal to the greater of (i) $300 and (ii) the present value of any funding
losses incurred or imputed by CoBank to have been incurred as a result of such
repayment, prepayment, payment or conversion for the period such amount was
scheduled to have been outstanding at such fixed rate (which, if less than $0,
shall be deemed to be $0), plus, in the case of the repayment, prepayment,
payment or conversion of any Portion of the Loan accruing interest pursuant to
the Quoted Rate option, an amount equal to 0.5% of the amount repaid, prepaid or
converted. Such Surcharge, including the amount of any funding losses incurred
by CoBank, shall be determined and calculated in accordance with methodology
established by CoBank.

          SECTION 7. Repayment. The outstanding principal balance of the Loan,
together with accrued interest thereon and all other amounts due and owing
hereunder and under the other Loan Documents relating to the Loan or the
Commitment, shall be due and payable on the Maturity Date.

7


--------------------------------------------------------------------------------


Second Supplement to the Master Loan Agreement/New Ulm Telecom, Inc.
Loan No. RX0583-T2

          SECTION 8. Security. The Loan is secured and guaranteed by (i) that
certain Mortgage and Security Agreement and Fixture Financing Statement, dated
on or about the date hereof, made by the Borrower in favor of CoBank (as the
same may be amended, modified, supplemented, extended or restated from time to
time, the “Mortgage”) pursuant to which the Borrower has granted to CoBank a
first-priority lien on substantially all of its now owned or hereafter acquired
real property; (ii) that certain Security Agreement, dated as of even date
herewith, made by the Borrower in favor of CoBank (as the same may be amended,
modified, supplemented, extended or restated from time to time, the “Security
Agreement”), pursuant to which the Borrower has granted to CoBank a
first-priority security interest in substantially all of its now owned or
hereafter acquired tangible and intangible personal property; (iii) that certain
Stock Pledge Agreement, dated as of even date herewith, made by the Borrower in
favor of CoBank (as the same may be amended, modified, supplemented, extended or
restated from time to time, the “Pledge Agreement”), pursuant to which the
Borrower has pledged to CoBank on a first-priority basis all now owned or
hereafter acquired capital stock or voting securities of any entity of which the
Borrower now owns or hereafter acquires 25% or more of the issued and
outstanding capital stock or voting securities (excluding its membership
interest in EN-TEL Communications, LLC); and (iv) that certain Continuing
Guaranty, dated as of even date herewith, made by the Borrower, Western
Telephone Company (“WTC”), Peoples Telephone Company (“PTC”), New Ulm Phonery,
Inc. (“Phonery”), New Ulm Cellular #9, Inc. (“Cellular”), New Ulm Long Distance,
Inc. (“Long Distance”), Hutchinson Telephone Company (“Hutchinson I”),
Hutchinson Cellular, Inc. (“Hutchinson II”) and Hutchinson Telecommunications,
Inc. (“Hutchinson III”) (each, excluding the Borrower, a “Loan Party Guarantor”
and collectively, the “Loan Party Guarantors”) in favor of CoBank (as the same
may be amended, modified, supplemented, extended or restated from time to time,
the “Guaranty”).

The Guaranty is secured by (i) those certain Security Agreements, each dated as
of even date herewith, and each made by such Loan Party Guarantor for the
benefit of CoBank (as the same may be amended, modified, supplemented, extended
or restated from time to time, individually, a “Guarantor Security Agreement”
and collectively, the “Guarantor Security Agreements”), pursuant to which such
Loan Party Guarantor has granted to CoBank a first-priority lien and security
interest in substantially all of its now owned or hereafter acquired personal
property, (ii) those certain Mortgage and Security Agreements and Fixture
Financing Statements, each made by such Loan Party Guarantor in favor of CoBank
(as the same may be amended, modified, supplemented, extended or restated from
time to time, individually, a “Guarantor Mortgage” and collectively, the
“Guarantor Mortgages”) pursuant to which such Loan Party Guarantor has granted
to CoBank a first-priority lien on all of its now owned or hereafter acquired
real property; (iii) that certain Stock Pledge Agreement, dated as of the date
herewith, made by Hutchinson I in favor of CoBank (as the same may be amended,
modified, supplemented, extended or restated from time to time, the “Hutchinson
I Stock Pledge Agreement”), pursuant

8


--------------------------------------------------------------------------------


Second Supplement to the Master Loan Agreement/New Ulm Telecom, Inc.
Loan No. RX0583-T2

to which Hutchinson I has pledged to CoBank on a first-priority basis all now
owned or hereafter acquired capital stock or voting securities of any entity of
which Hutchinson I now owns or hereafter acquires 25% or more of the issued and
outstanding capital stock or voting securities; (iv) and that certain Stock
Pledge Agreement, dated as of the date herewith, made by Hutchinson II in favor
of CoBank (as the same may be amended, modified, supplemented, extended or
restated from time to time, the “Hutchinson II Stock Pledge Agreement”),
pursuant to which Hutchinson II has pledged to CoBank on a first-priority basis
all now owned or hereafter acquired capital stock or voting securities of any
entity of which Hutchinson II now owns or hereafter acquires 25% or more of the
issued and outstanding capital stock or voting securities (excluding its
membership interests in Direct Communications, LLC, Page-All, LLC, and SHAL, LLC
and except as otherwise agreed to in writing by CoBank).

The Borrower agrees, and agrees to cause each Loan Party, to take such steps,
including, without limitation, the execution and filing and recordation of
security agreements, financing statements, irrevocable stock power and
collateral assignments, and amendments to any of the foregoing, including,
without limitation, those certain Deposit Account Control Agreements, each dated
as of even date herewith, and each by the Borrower, WTC, PTC or Hutchinson I, as
applicable, the financial institution identified therein and CoBank, and such
other instruments and documents as CoBank may from time to time reasonably
require to enable CoBank to obtain, perfect and maintain its security interests
in such property and the payment of any applicable documentary stamp or similar
taxes. Furthermore, the Borrower agrees, and agrees to cause each Loan Party, to
take such steps, including the execution and recordation and filing of any
mortgage agreements, or any fixture filings, and amendments to the foregoing,
and such other instruments and documents, as CoBank may request from time to
time to enable CoBank to obtain, perfect, and maintain a lien on any real
property interests of such entity as CoBank shall determine in its reasonable
discretion, and the payment of any applicable mortgage recording tax,
documentary stamp taxes or similar taxes.

          SECTION 9. Additional Conditions Precedent.

          (A) Conditions to Initial Advance. In addition to the conditions
precedent set forth in the MLA and in Subsection 9(B), CoBank’s obligation to
make the initial advance under the Loan is subject to the satisfaction of each
of the following conditions precedent on or before the date of such advance:

 

 

 

          (1) Capital Contribution to CoBank. That the Borrower has acquired
participation certificates in CoBank in an initial amount of $1,000;

9


--------------------------------------------------------------------------------


Second Supplement to the Master Loan Agreement/New Ulm Telecom, Inc.
Loan No. RX0583-T2

 

 

 

          (2) Closing of Term Loan. That all conditions precedent to the First
Supplement to the Master Loan Agreement, dated as of even date herewith, have
been satisfied;

 

 

 

          (3) Closing of Hutchinson Loan. That all conditions precedent to the
Hutchinson Loan have been satisfied;

 

 

 

          (4) Consummation of Acquisition. That CoBank receive evidence
satisfactory to it that the Merger is being consummated concurrently herewith on
terms and conditions substantially consistent with that certain Agreement and
Plan of Merger, dated as of August 3, 2007, as amended; and

 

 

 

          (5) Opinions. That CoBank receive, in form and content reasonably
acceptable to CoBank, opinions of counsel (who shall be reasonably acceptable to
CoBank) for each Loan Party.

          (B) Conditions to Each Advance. In addition to the conditions
precedent set forth in the MLA, CoBank’s obligation to make any advance under
the Loan, including the initial advance, is subject to the satisfaction of each
of the following conditions precedent on or before the date of such advance:

 

 

 

          (1) No Material Adverse Change. That from December 31, 2006 to the
date of the Loan there has not occurred any event which has had or could
reasonably be expected to have a Material Adverse Effect on the business or
prospects of any Loan Party;

 

 

 

          (2) Representations and Warranties. That the representations and
warranties of each Loan Party contained in the MLA, this Second Supplement and
any other Loan Document to which they are party be true and correct in all
material respects on and as of the date of the Loan, as though made on and as of
such date;

 

 

 

          (3) Advance Certificate. That CoBank receive a certificate, in the
form of Exhibit A attached hereto, dated as of the Closing Date, from the
President of the Borrower as to, among other things, the continuing truth and
accuracy of the representations and warranties of each Loan Party under the Loan
Documents to which it is a party and the satisfaction of each of the conditions
applicable to the making of the Loan; and

10


--------------------------------------------------------------------------------


Second Supplement to the Master Loan Agreement/New Ulm Telecom, Inc.
Loan No. RX0583-T2

 

 

 

          (4) Other Information. That CoBank receive such other information
regarding the condition, financial or otherwise, and operations of each Loan
Party as CoBank shall request and such other opinions, certificates or documents
as CoBank shall reasonably request.

[Signatures Follow on Next Page]







11


--------------------------------------------------------------------------------


Second Supplement to the Master Loan Agreement/New Ulm Telecom, Inc.
Loan No. RX0583-T2

          IN WITNESS WHEREOF, the Borrower has caused this Agreement to be
executed and delivered, and CoBank has caused this Agreement to be executed and
delivered, each by its respective duly authorized officer as of the date first
shown above.

 

 

 

 

NEW ULM TELECOM, INC.

 

 

 

 

By: 

/s/ Nancy Blankenhagen

 

 



 

 

Name: Nancy Blankenhagen

 

 

Title: Chief Financial Officer

[Signatures Continue on Next Page]







--------------------------------------------------------------------------------


Second Supplement to the Master Loan Agreement/New Ulm Telecom, Inc.
Loan No. RX0583-T2

[Signatures Continued from Previous Page]

 

 

 

 

COBANK, ACB

 

 

 

 

By:

/s/ Roger Opp

 

 



 

 

Roger Opp

 

 

Vice President








--------------------------------------------------------------------------------